                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


CIVIL ACTION NO. 1:16cv00978-WOB


KIMBERLY A. PORTER                                     PLAINTIFF

VS.                    MEMORANDUM OPINION AND ORDER

TRI-HEALTH, INC.                                       DEFENDANT


      This   is    an    employment    discrimination     case.    Plaintiff

Kimberly Porter has sued TriHealth, Inc. alleging that TriHealth’s

termination       of    her   employment    violated   the   Americans   with

Disabilities Act (“ADA”), Title VII of the Civil Rights Act of

1964 (“Title VII”), the parallel Ohio statute (O.R.C. § 4112), and

the Family and Medical Leave Act (“FMLA”).

      This matter is before the Court on Defendant’s motion for

summary judgment.         (Doc. 15).       The Court previously heard oral

argument on this motion and took the matter under advisement.

(Doc. 29). After further study, the Court now issues the following

Memorandum Opinion and Order.

                       Factual and Procedural Background

      Plaintiff Kim Porter (“Porter”) alleges that her employer,

Defendant TriHealth (“Defendant”) discriminated against her on the
basis of her disability (lupus)1 and her race, and also interfered

with her FMLA rights.

              Porter                 began                working     for       Defendant   at   Defendant’s   Good

Samaritan Hospital location in April 2009 as a sonographer in the

Radiology Department.                                          (Doc. 14, Porter Dep., 11.)2           In addition

to working regular shifts, Porter was assigned certain on-call

responsibilities, which are at the center of this dispute.                                                     (Id.

at 14.)

              A.             The On-Call Responsibility in the Radiology Department

              Sonographers                             in      the   Radiology      Department     work   regularly

scheduled shifts during the hours the department is “open” (the

department is staffed M-F, 7 a.m.-5 p.m., Sat., 8 a.m.-noon).

However, to account for hospital emergencies, one sonographer must

be “on-call” even when the department is closed.                                                     (Id. at 15.)

Therefore, the sonographers are assigned “on-call responsibility”

for the overnight hours for one day each week (5 p.m.-7 a.m.),

every fourth or fifth3 weekend (12 p.m. Saturday through 7 a.m.

Monday), and occasionally holidays (which are assigned through the

rotation of sonographers).                                           (Id. at 17.)       Someone must be on-call




                                                            
1   The parties do not dispute that lupus constitutes a disability
under the ADA.
2
    Sonographers perform diagnostic ultrasound exams. (Id. at 15).
3 This depends on the number of sonographers employed in the

department. The sonographers rotate and each takes one weekend in
turn.
                                                                            2
 
during the hours the department is not staffed.          (Doc. 13, Patten

Dep., at 13, 18-19, 20.)

       At relevant times, the sonography department consisted of

four regular sonographers and one or two “optional” sonographers.

(Doc. 14, Porter Dep., at 13-14); (Doc. 13, Patten Dep., at 21-

22.)   An “optional” sonographer is generally hired to work in the

department’s weekend and on-call rotations and would also fill in

if someone was sick or had a day off.      (Doc. 17, Korblick Dep., at

9-10.)     Optional sonographers were not scheduled for regular

shifts, and so they worked “regular” hours only when they picked

them up from someone else.       (Id. at 10.)   Dawn Patten (“Patten”)

supervised the sonographers and was Porter’s direct boss.

       Although each regular sonographer was assigned their on-call

shifts,    the    sonographers   were   permitted   to    trade   on-call

responsibilities so long as someone was responsible for all on-

call hours.      (Doc. 13, Patten Dep., at 14, 40, 50.)     The testimony

is clear that everyone “hated” to be on-call, which led to a fair

amount of shift-trading.      Everyone agrees that when on-call, the

employee had to respond to the hospital within one hour, could not

drink alcohol, and was limited in their activities because one

could not predict when one might be called in.      (Doc. 17, Korblick

Dep., at 22); (Doc. 22, Poelking Dep., at 12); (Doc. 18, Schill

Dep., at 14.)      Employees also testified that they did not sleep



                                    3
 
well when on-call.                                             (Doc. 17, Korblick Dep., at 22); (Doc. 18,

Schill Dep., at 15); (Doc. 20, Bauer Dep., at 21.)

              Some sonographers — usually the optional sonographers — would

consistently take the lion’s share of the on-call responsibility,

and even extra regular shifts, to earn additional money, which

reduced the on-call burden on the regular sonographers.                                               (Doc. 13,

Patten Dep., at 23-24); (Doc. 17, Korblick Dep., at 17.)

              Sonographers were compensated $3.00 for every hour they were

on-call, regardless of whether they were actually called in. (Doc.

17, Korblick Dep., at 18-19.)                                           If they were called in, they were

compensated for a minimum of three hours, regardless of whether

they were at the hospital for two minutes or three hours.4                                                  (Id.)

Because                   optional                     sonographers       were   not    assigned    any   regular

shifts, the only way they could make more money was to take on-

call shifts and regular sonographers’ shifts. And, because working

these               shifts                 was           disliked,      taking   an    optional    position   was

generally a means to get a foot in the door with the hopes of later

transferring to other departments and positions.

              Due to the willingness of some employees to pick up the on-

call shifts, months or an entire year could pass with the regular

sonographers not having any on-call responsibilities.                                                 (Doc. 13,



                                                            
4 It is unclear from the record whether they are compensated their
regular rate per hour only or their regular rate plus the $3.00
per hour.
                                                                         4
 
Patten Dep., at 14.)         Indeed, one sonographer, Rachel Schill,

particularly disliked the on-call responsibility, and she almost

never worked her on-call shifts, as someone else would usually

take them for her.       (Doc. 18, Schill Dep., at 37.)

      However, even if another sonographer volunteered to take the

hours, the individual originally assigned remained responsible for

those hours. (Doc. 13, Patten Dep., at 40); (Doc. 18, Schill Dep.,

at 23.)    So, if the volunteering sonographer became unavailable,

it was the original sonographer’s responsibility either to cover

that shift or find someone else to cover it.                  A sonographer’s

willingness to take on-call hours could change without notice or

reason. (See Doc. 17, Korblick Dep., at 36) (explaining what on-

call responsibilities she would generally pick up from the regular

sonographers but noting that “sometimes [she’d] be lazy and [she]

wouldn’t”).    No matter what, a sonographer had to be on-call

overnight and on weekends and holidays, and so someone always had

the ultimate responsibility for the on-call shifts.                   (Doc. 13,

Patten Dep., at 56.)

      B.   Porter’s Employment and On-Call Responsibilities

      Porter, like all regular sonographers, had regular shifts in

the    Radiology        Department,    and    she      also     had     on-call

responsibilities.       She was responsible for the overnight on-call

responsibility     on    Tuesdays,    every   fourth    weekend,      and   then

holidays on a rotating basis.         (Doc. 14, Porter Dep., at 17; 29.)

                                       5
 
Porter testified that she knew of the on-call responsibility when

she was hired.    (Id. at 14.)

     Initially Porter worked full-time, but in early 2013, Porter

went part-time, maintaining the same on-call responsibilities.

(Id. at 12.) Then, during the summer of 2013, Porter was diagnosed

with lupus.   (Id. at 19.)   In August, Porter requested consecutive

FMLA leave through early November 2013.      (Id. at 18-19; Doc. 14-

1, Porter Ex. 3, at 10.)     Porter also requested intermittent FMLA

leave to accommodate any flare ups she might experience after her

return.   (Id. at 19-20; Doc. 14-1, Porter Ex. 4, at 14.)       When

Porter returned from her FMLA consecutive leave, she was assigned

the same on-call responsibility she always had.         However, the

optional sonographer at the time, Lauren Poelking, was taking most

(if not all) of the on-call hours for the regular sonographers,

and so it appears that Porter did not have to accept the on-call

responsibility hours at that time.     (Doc. 14, Porter Dep., at 21.)

     C.   Porter’s Doctor Restricts Her Ability to Take Overnight
          On-Call Responsibility

     In June 2014, Porter’s doctor imposed a restriction that she

could no longer take the on-call responsibility after 9:00 p.m.

(Id. at 30; Doc. 14-2, Porter Ex. 7, at 2.)       When Patten became

aware of this restriction, she noted that it was a “huge deal in

this department.”    (Doc. 13, Patten Dep., at 30; Doc. 13-1, Patten

Ex. 2, at 2.)    To ensure coverage for the hospital, Patten sent an


                                   6
 
email to the sonographers, requesting volunteers to cover Porter’s

on-call responsibilities and noting that, if no one volunteered,

she would assign Porter’s on-call responsibilities on a rotating

basis.     (Doc. 14-2, Porter Ex. 8, at 5.)           In late July, Porter’s

restrictions    were    clarified    that    she   could    not   take    on-call

responsibility    from    9:00    p.m.   until     6:00   a.m.    the    following

morning.    (Doc. 14-3, Porter Ex. 11, at 1.) It appears that Patten

did not receive any volunteers in response to her email, because

in   August,    she    assigned     Porter’s     Tuesdays    to    the     regular

sonographers on a rotating basis.            (Doc. 14, Porter Dep., at 36,

43; Doc. 14-3, Porter Exhs. 12, 13, at 2-3.)

     At some point in September 2014, Porter volunteered to take

all evening on-call responsibility until 9:00 p.m. (except for

Mondays) and all weekend call after 6:00 a.m. and before 9:00 p.m.

(Id. at 54; Doc. 14-4, Porter Exhs. 16, 17, 1-2.)                 This resulted

in Porter having more on-call responsibility hours than any other

sonographer.     (Doc. 14, Porter Dep., at 56-57); (Doc. 13, Patten

Dep., at 49.)    Patten applauded Porter’s willingness to volunteer

and thanked the other sonographers for not complaining when picking

up Porter’s overnight on-call responsibility.               (Doc. 14-2, Porter

Ex. 17, at 2.)

     Nonetheless, Defendant asserts that ensuring coverage for

Porter’s overnight on-call responsibilities was difficult.                     The

record contains many emails from Patten to her team regarding the

                                         7
 
on-call schedule and working to get all shifts covered.           Patten

testified that several sonographers complained about the fact that

Porter did not have to work or at least be responsible for

overnight on-call hours. (Doc. 13, Patten Dep., at 42-46.) Patten

indicated that always making sure someone could cover the hours

was stressful and difficult, and she had concerns about the long-

term effect on employee morale.     (Id. at 50-52; 71-72.)

      Rachel Schill testified that she complained about Porter’s

inability to take overnight on-call responsibilities.          (Doc. 18,

Schill Dep., at 44, 45.)    Patten indicated that both Rachel Schill

and Jackie Bauer complained, (Doc. 13, Patten Dep., at 43), but

Bauer’s testimony suggests that, although she was not pleased with

the   situation   and   “vented”   informally,   she   never    formally

complained to management.    (Doc. 20, Bauer Dep., at 24-25.)

      It appears that the sonographer staffing situation changed in

October 2014.     (Doc. 14, Porter Dep., at 53.)       Lauren Poelking

(“Poelking”), the optional sonographer who had been covering most

of the on-call responsibilities, obtained employment at another

facility.    Because this was expected to limit Poelking’s ability

to take on-call responsibility at Good Samaritan, Patten notified

the regular sonographers they would need to help cover Porter’s

overnight on-call responsibility.      (Doc. 14-4, Porter Exhs. 16,

18, at 1, 3.) Patten also indicated that Defendant would be hiring

another optional sonographer to cover Porter’s overnight on-call

                                   8
 
responsibility.                                      (See id.)            Defendant did, in fact, hire an

optional sonographer, Laura Korblick (“Korblick”), who started in

November 2014.5                                     (Doc. 14, Porter Dep., at 57, 59; Doc. 14-4,

Porter                  Ex.             19,             at       4.)      Korblick   took   Porter’s    on-call

responsibility, as well as that of many of the other regular

sonographers.                                  (Doc. 14, Porter Dep., at 59.)                  Poelking also

continued to pick up on-call shifts on an ad hoc basis.

              D.             Porter’s Overnight Restrictions Were Deemed Permanent

              In         July             2015,                Porter’s   restrictions   precluding    her   from

taking the overnight on-call responsibility were deemed permanent.

In August, a meeting was held between Porter, Patten, and Jackie

Hill from Defendant’s HR department.6                                           (Id. at 69-70.)   During this

meeting, the ADA interactive process was explained to Porter, and

Porter received a packet of information for her and her physician

to complete.                                  (Id. at 70.)                 Included was a job description

describing Porter’s daily tasks, which Patten created for Porter’s



                                                            
5 There is some dispute in the testimony as to whether Korblick
was hired to replace Poelking or to cover Porter’s on-call
responsibility.   Because Poelking was covering Porter’s on-call
responsibilities (along with most everyone else’s), it seems this
is a distinction without a difference. (Doc. 13, Patten Dep. at
52-53; 81; 87.)    Korblick did, in fact, cover Porter’s on-call
shifts once she started. (Doc. 17, Korblick Dep. at 11-12.)
6 Porter alleges that Patten made a comment about Porter not being

around much longer because of how much she had been calling in
sick. Review of the deposition testimony, however, reflects only
that Patten informed Bauer, who was in need of extra hours, that
given Porter’s inability to take the overnight on-call shifts,
hours would continue to be available.
                                                                           9
 
physician to consider.         (Doc. 13, Patten Dep., at 67-68); (Doc.

12, Hill Dep., at 32-34.)            The job description reflected the

overnight on-call responsibility, even though the “generic” job

description which applied to all sonographers at the hospital —

not just those in the Radiology Department — did not mention the

on-call      responsibility.       (Doc.    12,   Hill    Dep.,     at    32-33.)

Ultimately, Porter requested an accommodation that she not be

required to take on-call responsibility after 9:00 p.m. and before

6:00 a.m.     (Doc. 13, Patten Dep., at 71; Doc. 14, Porter Dep., at

25.)

       Patten    completed     a     response     to     Porter’s        requested

accommodation, in which she indicated that the overnight on-call

responsibility was a mandatory and important job function that

each sonographer in the department must be able to perform.                 (Doc.

13-2, Patten Ex. 14, at 10.)            She described the importance of

having sonographers available to perform emergency ultrasound

services and noted that she could no longer accommodate Porter’s

inability to perform this job function because “[t]o impose this

demand    upon   the   other   few   sonographers      will   cause      employee

dissatisfaction, ultimately leading to loss of staff.”               (Id.) (See

also Doc. 13, Patten Dep., at 88.)

       Patten further indicated that, while she had hired Korblick

to   cover    Porter’s   overnight    on-call     responsibility         when   she

understood the accommodation to be temporary, this situation could

                                       10
 
not continue because Korblick7 was transferring to another hospital

and would not be obligated to cover Porter’s hours.8                                                 (Doc. 13-2,

Patten Ex. 14, at 10.)                                         Given the transient nature of the optional

position,                      hiring                 another     optional     employee    to    cover    Porter’s

overnight on-call responsibility was not feasible.                                                 (Id.)

              Patten                     admitted               that    once     Porter         requested     this

accommodation,                                  Patten          did    not   engage       with    Porter     about

alternatives, nor did she speak with any of the sonographers about

keeping the modified schedule that had been in place or agreeing

to take on Porter’s on-call responsibilities permanently.                                                    (Doc.

13, Patten Dep., at 16-17.)                                            At least one sonographer, Justice

Daniels, testified that he would have accepted Porter’s overnight

on-call responsibilities permanently if asked.                                               (Doc. 19, Daniels

Dep., at 29.)                                  According to Patten, she had been accommodating

Porter’s restrictions and had been trying to find a workable

schedule for a year, but it simply was not possible.                                                     (Doc. 13,

Patten Dep., at 16-18.)



                                                            
7 Korblick was transferring to Bethesda Butler and was taken off
the on-call responsibility rotation because it was expected that
she would pick up on-call shifts at this new facility. (Doc. 17,
Korblick Dep., at 16-17.) However, she did continue to pick up
on-call responsibility on an ad hoc basis, as the on-call shift
requirement at Bethesda Butler never materialized (until
recently). (See id. at 16-17, 30-32.)
8 Patten further testified that, but for covering Porter’s on-call

shifts, the need for an optional sonographer had lessened, and so
she did not need to hire someone to replace Korblick. (Doc. 13,
Patten Dep., at 81.)
                                                                       11
 
              When Human Resources received Patten’s response, it inquired

why the accommodation was no longer possible, as the modified

schedule had been in place for a year.                                         (Doc. 12, Hill Dep., at

17-19.)                      Once hearing Patten’s rationale, HR did not further

investigate.                             (Id. at 17-19; 45.)

              Patten and her manager met with Porter and informed her that

they could not accommodate her as requested.                                          (Doc. 14, Porter

Dep., at 74-75.) Patten offered that Porter could continue working

for several weeks, but Porter decided that day would be her last

day.             (Id. at 75.)                             Porter’s last day worked was August 27, 2015,

at which time she was placed on administrative leave. (Id. at 77;

Doc. 14-6, Porter Ex. 27, at 3.)                                             She was given access to

Defendant’s database to search for other jobs.                                       (Doc. 14-6, Porter

Ex. 27, at 3.)                                      She applied for several jobs and received two

interviews.                              Jackie Hill called at least one of these hiring

supervisors and asked her to consider Porter for the open position.

(Doc. 21, Fender Dep., at 11.)                                       Ultimately, Porter did not receive

either position.9                                     (Doc. 14, Porter Dep., at 78-80.)    Porter filed

a charge of discrimination with the EEOC on September 1, 2015.

(Doc. 14-6, Porter Ex. 26, at 1.)


                                                            
9 Porter alleges that, in response to one potential supervisor’s
questions regarding Porter’s performance, Patten responded that
Porter had attendance issues, which Porter attributes to her claim
that Patten had bias against Porter’s FMLA use. However, review
of the testimony shows that Patten’s comments pertained to Porter’s
tardiness, not attendance.
                                                                     12
 
      E.     Porter’s Allegations of Unfair Treatment

      In her deposition, Porter identified several situations in

which she felt Patten had treated her less favorably than Caucasian

employees.

      In January 2014, Porter applied for a position at the Evendale

location.     (Doc. 14, Porter Dep., at 22.)          She asked Patten to put

in a good word for her, and although Patten said she would, Porter

later learned that Patten did not “push” for Porter to get the

position because Patten felt there were things Porter needed to

work on.     (Id. at 24.)    Porter claims that, instead, Patten pushed

for an optional sonographer to get the job.                    (Id.)        Patten

explained that Porter did not have a vascular certification, which

the Evendale supervisor wanted, but Patten offered to help Porter

get into those positions by mentoring her on certain issues. (Doc.

13, Patten Dep., at 97.)        Ultimately, neither candidate received

that job.      (Doc. 14, Porter Dep., at 25.)            When asked directly

whether Porter believed that Patten did not give her a good

reference because of her race, Porter responded “I’m not sure.”

(Id. at 26.)

      Porter describes another incident in July 2015.                Porter sent

an   email   to   Patten    informing    her   that    she   could    not    cover

Korblick’s on-call responsibility on a Saturday from 4 p.m.- 6

p.m. (Id. at 64; Doc. 14-5, Porter Ex. 24, at 6.) Patten responded

                                        13
 
that Porter needed to find other coverage because she was the one

with the commitment to the hours.                   (Doc. 14, Porter Dep., at 64-

65.)     Porter felt this was unfair because the day was originally

Korblick’s, and so Korblick should have been required to find the

alternate coverage, not Porter.                (Id. at 65.)            Notably, this was

during    the    time    when    Porter       had    agreed       to   take    all    on-call

responsibility until 9:00 p.m.                     (Id.)     However, from Porter’s

perspective, she had volunteered to cover it and so it was not an

actual commitment.            (Id. at 65-66.)

       Porter    also    testified       generally         that    Patten      treated    her

differently      “because       of    [her]    race.”        (Id.      at     66.)      Porter

testified       that    she    felt    that    way    “[b]ecause        she     was     giving

Caucasian workers a different treatment, better treatment than the

African-American workers.”             (Id. at 67.)          Justice Daniels, who is

African, testified as to several ways in which he felt he was

treated     differently         and    was     subjected          to   a      hostile     work

environment.       (Doc. 19, Daniels Dep., at 29.)                      Porter testified

that Patten favored Rachel Schill because she could do “basically

anything” compared to Porter and Daniels.                     (Doc. 14, Porter Dep.,

at 68.)     When asked to give examples, Porter responded “I don’t

recall all of them, but they – they are in some of these emails.”

(Id.)     Porter also admitted she could not recall whether Patten

ever made any negative or derogatory comments about her race, but

she never complained to HR about Patten.                     (Id. at 48-49.)

                                              14
 
     Porter filed this lawsuit on October 4, 2016.                   (Doc. 1).

                                      Analysis

A.   Porter’s ADA Claim

     To be successful on her ADA claim, Porter must first prove

that (1) she is disabled, and (2) she is otherwise qualified for

the position despite her disability, with or without a reasonable

accommodation.        See 42 U.S.C. § 12112 (a); Williams v. AT&T

Mobility Servs., LLC, 847 F.3d 384, 391 (6th Cir. 2017).                          An

“otherwise    qualified”       individual   is    one    who   can    perform    the

essential     job     functions     “with    or     without      a     reasonable

accommodation.”       42 U.S.C. § 12111(8); Cooley v. E. Tenn. Human

Res. Agency, Inc., No. 17-5355, 2017 WL 6547387, at *3 (6th Cir.

Dec. 22, 2017).

     The parties do not dispute that Porter was disabled.                        The

crux of this claim is whether: (1) accepting the overnight on-call

responsibility      was   an    essential   job     function;        (2)   Porter’s

proposed accommodation was reasonable; and (3) Defendant engaged

in the interactive process.

             1.     Accepting the overnight on-call responsibility is
                    an essential function of the sonographer position.

     The     parties      dispute     whether      the     overnight        on-call

responsibility      is    an   essential    function      of   the     sonographer

position.    “Essential functions” are those “fundamental job duties

of the employment position the individual with a disability holds


                                       15
 
or desires.”     29 C.F.R. § 1630.2(n)(1).                  The applicable ADA

regulations instruct courts to consider the following nonexclusive

factors:

     (i) The employer's judgment as to which functions are
     essential;
     (ii)   Written   job   descriptions    prepared   before
     advertising or interviewing applicants for the job;
     (iii) The amount of time spent on the job performing the
     function;
     (iv) The consequences of not requiring the incumbent to
     perform the function;
     (v) The terms of a collective bargaining agreement;
     (vi) The work experience of past incumbents in the job;
     and/or
     (vii) The current work experience of incumbents in
     similar jobs.


29 C.F.R. § 1630.2(n)(3).

     Although    not    determinative,         courts      generally   find   the

employer’s judgment highly probative of the essential function

inquiry.   See Jakubowski v. Christ Hosp., Inc., 627 F.3d 195, 201-

02 (6th Cir. 2010). See also Laurin v. Providence Hosp., 150 F.3d

52, 59 (1st Cir. 1998); Meyer-Gad v. Centra Care Health Sys., No.

05-1086, 2006 WL 2987668, at *5 (D. Minn. Oct. 18, 2006).

     Another District Court has examined whether overnight on-call

responsibility   in     a    hospital        constitutes     an   essential   job

function, concluding that it does.            Meyer-Gad, 2006 WL 2987668, at

*1. There, the plaintiff was a hospital chaplain who was diagnosed

with narcolepsy.       Id.   The hospital for whom she worked offered

its patients and families twenty-four-hour access to chaplains.


                                        16
 
Id.     To    fulfill    this    service,    the   hospital    employed      seven

chaplains.      Id.   These chaplains worked day shifts but were also

required to be “on-call” one day each week from 5:00 p.m. to 8:00

a.m.    Id.    Although this on-call requirement was not included in

the written job description, plaintiff understood that this was

part of her job when she accepted employment.            Id.

       After her diagnosis with narcolepsy, plaintiff asked to be

scheduled for on-call duty only on nights before she had a day

off, which allowed her to catch up on her sleep.              Id.   The hospital

agreed, and this schedule continued for a year.               Id.     Thereafter,

plaintiff was required to cover a couple of on-call shifts without

the next day off due to hospital staffing issues.              Id. at *2.     Her

doctor then restricted her from working past 9:00 p.m.                 Id.   After

unsuccessfully working to find a mutually agreeable accommodation,

the hospital terminated plaintiff’s employment.                 Id.     Plaintiff

then filed a disability discrimination lawsuit.

       The    District   Court    analyzed    whether   the     plaintiff      was

qualified to perform her job and concluded that she was not,

because being on-call overnight was an essential function of the

job.    Id. at *5-7.       The Court first found that being on-call

overnight was an essential function because “[t]he Hospital must

have spiritual care and counseling available 24 hours every day,

and it cannot do so unless its chaplains are available at night.”

Id. at *5.     The Court recognized that the written job description

                                       17
 
did not refer to overnight work, but it emphasized that plaintiff

knew when she took the position that she would have to take her

share of overnight shifts.              Id.     Finally, the Court noted that

because each full-time chaplain had to be on-call for at least one

fifteen-hour shift a week, a significant percentage of the overall

time of the chaplains was devoted to this function.                         Therefore,

the Court concluded that the overnight on-call responsibility was

an essential function of the chaplain position, rendering the

plaintiff unqualified.         Id.     See also Azzam v. Baptist Healthcare

Affiliates,     Inc.,   855    F.    Supp.      2d    653,   662    (W.D.   Ky.   2012)

(concluding     that    a    nurse   who      could    not   perform    the   on-call

responsibilities associated with the position was not “otherwise

qualified,” because the on-call responsibilities were essential

functions).

     This Court reaches the same conclusion based on the undisputed

facts in this record.

     First,      the        employer       deems       the    overnight        on-call

responsibility to be an essential function of the sonographer

position   in     the       Radiology      Department.             Patten   testified

unequivocally that the overnight on-call responsibility is an

essential function of the sonographer position in the Radiology

Department.     (Doc. 13, Patten Dep., at 18.)                The reason for this

is clear and admitted by Porter:              medical emergencies can arise at

any time requiring a sonographer to assist in treatment.                          (Doc.

                                           18
 
14, Porter Dep., at 5.)     Although courts are not required to give

blind deference to the employer’s judgment, see E.E.O.C. v. Ford

Motor Co., 782 F.3d 753, 765 (6th Cir. 2015) (en banc), the unique

requirements of a hospital, including emergencies that can occur

at any time, warrants deference to such staffing decisions.              See

Laurin, 150 F.3d at 60 (acknowledging that “[t]he 24-hour hospital

unit setting thus affords a particularly compelling context in

which to defer to rational staffing judgments by hospital employers

based on the genuine necessities of the hospital business”).

     Further, it goes without saying that a sonographer must be at

work — not at home — in order to perform ultrasound exams on

patients.    See Williams v. AT&T Mobility Serv., 847 F.3d 384, 392-

93 (6th Cir. 2017) (holding that regular attendance was essential

job function for customer service representative who had to be

physically present at work station in order to take customer

calls); Ford Motor Co., 782 F.3d at 762-63 (being physically

present at work was essential job function for employee whose

duties   required    face-to-face   interactions   which   could   not   be

performed off-site).      Cf. Hostettler v. The College of Wooster,

895 F.3d 844, (6th Cir. 2018) (holding that jury question existed

as to whether full-time schedule was essential function; plaintiff

adduced evidence that she could do much of her work from home).

     Thus,    this    factor   weighs    in   favor   of   finding       the

responsibility to be an essential function.

                                    19
 
       The second consideration is the job description.              Although

the “generic” job description for a sonographer did not include

any reference to overnight on-call responsibilities, Jackie Hill

explained    that   it   was   simply    a   generic   description    for   all

sonographers under the TriHealth umbrella.             (Doc. 12, Hill Dep.,

at 32-33.)    Although other departments at Good Samaritan utilized

an outside service for overnight on-call responsibilities, (see

Doc. 25-1, Porter Decl. at ¶ 11), the Radiology Department did

not.    (Doc. 13, Patten Dep., at 13.)           So, Hill asked Patten to

tailor the job description to a sonographer’s job duties in the

Radiology Department so that Porter’s doctor could be aware of her

actual job duties.       (Doc. 12, Hill Dep., at 32-33.)             Moreover,

even though the generic job description did not include the

overnight on-call responsibility, Porter admits that she knew

about the overnight on-call responsibility when she was hired and

accepted overnight on-call responsibilities before and even after

her lupus diagnosis.      (Doc. 14, Porter Dep., at 14.)       Accordingly,

this factor also weighs in favor of an essential function finding.

       The next factor addresses how much time the sonographers

actually spent performing the job function.            Because the function

is the responsibility of being on-call, not actually being called

in, the inquiry must be the length of the on-call responsibility

as compared to a sonographer’s other hours. Here, the sonographers

had overnight on-call responsibilities for a significant part of

                                        20
 
their weekly hours.          Porter worked twenty-four hours a week, and

she was guaranteed at least one fourteen hour on-call shift each

week (more depending on the weekend rotation).                  (Doc. 14, Porter

Dep.,     at    17.)     Thus,      for   Porter,   this    overnight    on-call

responsibility accounted for 37% of her total responsibility each

week.          Assuming a forty-hour work week, each sonographer’s

guaranteed on-call responsibility would equal 26% of the total

responsibility for the week.                   This is not an insignificant

percentage, especially when the weekend hours are considered.

        Porter emphasizes that sonographers were not actually called

in to the hospital that often.             She also relies on the fact that

some sonographers would pick up the on-call responsibility from

other sonographers, meaning that certain sonographers would go

long periods of time without being responsible for any on-call

shifts.    Porter contends that the overnight on-call responsibility

cannot be an essential function when some employees would go months

without performing it.            (Doc. 25, Opp. Br., at 14-15.)

        This argument misses the mark.           What is critical is not the

hours actually worked but the responsibility to be available if

needed.        The   point   is    that   someone   must   be   responsible   for

responding to the hospital twenty-four-hours a day.                   (Doc. 13,

Patten Dep., at 13, 18-19, 20); (Doc. 14, Porter Dep., at 15.)

Whether the sonographer is actually called in is irrelevant, as is

whether a sonographer gives up his or her hours.                    Even when a

                                          21
 
sonographer volunteers to cover an on-call shift, should the

volunteering        sonographer           not    follow     through,       the     original

sonographer remains responsible for those hours.                        (Doc. 13, Patten

Dep., at 40.)        Porter admits as much.               (Doc. 14, Porter Dep., at

65.)   See Phelps v. Optima Health, Inc., 251 F.3d 21, 26 (1st Cir.

2001) (noting that “[t]he fact that an employee might only be

assigned     to     certain    aspects          of    a   multi-task       job    does    not

necessarily mean that those tasks to which she was not assigned

are not essential”).

       The   next    factor,        the    consequences         of   not   requiring       the

incumbent to perform the function, similarly weighs in favor of

concluding that the overnight on-call function is an essential

function.     Excusing a sonographer from performing the overnight

on-call responsibility is simply not an option, as the hospital

must have twenty-four-hour access to sonographers in the Radiology

Department.         See     Laurin,       150    F.3d     at    59    (recognizing        that

“[m]edical        needs       and     emergencies-many               potentially         life-

threatening-do        not     mind        the    clock,        let   alone       staff-nurse

convenience” and concluding that working a rotating shift is an

essential function of the job).                      And, excusing only Porter from

such a responsibility is similarly unworkable.                         There are only a

handful of sonographers employed in the Radiology Department, and

this would increase their burden — as it did for the period the

department temporarily accommodated Porter.                            See 16 C.F.R. §

                                                22
 
1630.2(n)(2)(ii)           (providing    that     “(ii)      [t]he    function     may    be

essential because of the limited number of employees available

among      whom     the     performance      of    that      job     function      can   be

distributed”).

         While    Porter     insists    that      no   one    complained      about      her

inability to work overnights or her modified schedule, that is not

entirely accurate.            Rachel Schill admitted to being displeased

with Porter’s inability to take overnight on-call responsibilities

and complaining about it.               (Doc. 18, Schill Dep., at 44, 45.).

Jackie Bauer testified she would vent often about the on-call

situation.        (Doc. 20, Bauer Dep., at 24-25.)                 And, even if no one

complained        to   management,      it   is    undisputed        that    all   of    the

sonographers hated being on-call.                 Thus, increasing the burden of

an onerous job duty on only a few employees would certainly strain

the department.           Patten’s testimony about the concern for employee

morale is clear.           (Doc. 13, Patten Dep., at 88.)             And this concern

is   a    legitimate       consideration.          See    Ford,      782    F.3d   at    758

(“Harris’s poor performance and high absenteeism harmed those

around her.         When she missed work, her teammates had to pick up

the slack, including by taking on the functions that Harris could

not perform at home.”); Kallail v. Alliant Energy Corp. Servs.,

Inc., 691 F.3d 925, 931 (8th Cir. 2012) (recognizing that avoiding

employee         complaints    and     maintaining        morale      are    “legitimate

business reasons for a scheduling decision” when deferring to the

                                             23
 
employer’s decision not to change an employee’s schedule to exclude

rotating shifts).

     If nothing else, the inability of one sonographer to accept

the overnight on-call responsibility created more work for the

department manager.      The record is replete with emails in which

Patten was scrambling to cover Porter’s on-call responsibility,

either seeking volunteers or imposing it on others.                 (Doc. 13,

Patten Dep., at 50-52, 71-72.)            Thus, even if no one formally

complained, the inability of someone to work overnight on-call

required the department manager to impose the extra work on other

employees.

     Porter insists that Meyer-Gad is factually distinguishable

because,   unlike   in   this    case,    the   employees   there    were   not

permitted to avoid working their on-call shifts nor did they go

months without being on-call.        (Doc. 25, Opp. Br., at 15.)            This

argument reads too much into that case.           It is not clear whether,

in that case, employees were permitted to switch on-call shifts,

and so that court did not address that fact in its analysis.

Instead, the crux of its holding that the on-call responsibility

was an essential function was that the hospital had to offer

twenty-four-hour services to patients and families.                 Meyer-Gad,

2006 WL 2987668, at *5.         Whether the chaplains were permitted to

switch on-call shifts is irrelevant to this ultimate conclusion.



                                     24
 
       Moreover,     Porter’s    reliance       on      three     other    cases     is

misplaced.       First, the facts of Henningsen v. City of Blue Earth,

184 F. Supp. 3d 710 (D. Minn. 2016), are materially different.

The Court there concluded that a jury should decide the essential

function      question       primarily        because       of     the     employer’s

inconsistency as to whether the job description (which did not

include    the    on-call    requirement)      was    or    was    not    exhaustive.

Henningsen, 184 F. Supp. 3d at 724.                  Specifically, the company

argued the job description was not exhaustive but it submitted the

job description to the plaintiff’s doctor as an exhaustive list of

the plaintiff’s job duties. Id. Here, Defendant tailored Porter’s

job description so that her doctor would have an accurate and

complete picture of plaintiff’s actual job duties.                   (Doc. 12, Hill

Dep., at 32-33.)      There is no inconsistency in this record.

       The case of Mueller v. Rutland Mental Health Services, Inc.,

No. 1:05-cv-38, 2006 WL 2585101, at *1 (D. Vt. Aug. 17, 2006), is

also   distinguishable.         In     that    case,       the    plaintiff    was   a

psychiatrist, and one of his job duties included evening, weekend,

and holiday on-call responsibilities.                Id.     The plaintiff had a

heart attack, and as a result, his physician temporarily limited

him from working on-call.        Id.     In analyzing whether being on-call

was an essential job function, the court concluded that a question

of fact existed.      Id. at *4. However, the plaintiff had introduced

evidence     that   the     employer   had     completely         exempted    another

                                         25
 
employee from working on-call.                Id.       Here, Defendant has never

consented     to    a    sonographer    abdicating         the    overnight     on-call

responsibility entirely, and although it permitted the exchange of

shifts, someone always remained responsible for the on-call shift.

      Finally, Davis v. Ozarks Electric Cooperative, No. Civ. 05-

5095, 2006 WL 931903, at *1 (W.D. Ark. April 10, 2006), is also

distinguishable.           The    plaintiff        there   was    a    field    service

representative for an electric company who often worked on-call.

Id.   The evidence showed that the field service representatives

were permitted to trade on-call time with anyone — even those from

other departments — and the duties performed while on-call were

very simple.       Id. at *5.        Thus, the court found that reasonable

jurors could conclude the on-call function was not essential.                         Id.

Here, of course, the sonographer’s role is quite specialized and,

although    the    sonographers       could    trade       on-call     responsibility

amongst themselves, they could not go outside the department to

find volunteers.

      Thus,   the       Court    concludes    as    a    matter   of   law     that   the

overnight on-call responsibility is an essential function of the

sonographer position in the Radiology Department at Good Samaritan

Hospital.




                                         26
 
            2.     Plaintiff’s       requested       accommodation      was   not
                   reasonable.

        Porter admits that she could not perform the overnight on-

call    responsibility,    and   so     the   question    becomes      whether    a

reasonable accommodation was available which would permit her to

do this function.

        Porter argues that a modified schedule is an example of a

reasonable accommodation and Defendant’s refusal to grant this

accommodation      was   discriminatory.         Porter’s       only   requested

accommodation was her proposed “modified schedule,” i.e., that she

take the on-call responsibility from 6-9 p.m. and then after 6:00

a.m.    But Porter’s proposal is not merely a modified schedule:                 it

shifts the burden of the overnight on-call responsibility to

someone else.     As such, it is per se unreasonable.            Bush v. Compass

Grp. USA, Inc., 683 F. App’x 440, 449 (6th Cir. 2017) (noting that

“[w]e    have    consistently    held    that    a    proposed    accommodation

requesting that an employer remove an ‘essential function’ from

the position ... is per se unreasonable”).              See also Kallail, 691

F.3d at 932 (recognizing that, while job restructuring can be a

possible    accommodation,      an   employer    “need    not    reallocate      or

eliminate the essential functions of a job to accommodate a

disabled employee” (quoting Fjellestad v. Pizza Hut of Am., Inc.,

188 F.3d 944, 950 (8th Cir. 1999))).




                                        27
 
       An employer is simply not required to shift the essential

function of a job to another employee. Meade v. AT&T Corp., 657 F.

App’x 391, 397 (6th Cir. 2016).                 Although Porter claims that her

co-workers     liked   her     modified     schedule,       which   itself     appears

untrue, another employee’s willingness to pick up these shifts can

change    at     any   time.       If    Porter     cannot    take       the   on-call

responsibility, and the volunteering sonographer changes her mind

or otherwise becomes unable to work the shift, then the hospital

is left without coverage.

       Nor is an employer required to hire an employee to do the

essential functions of a job for another employee.                   See Hargett v.

Jefferson Cnty. Bd. of Educ., No. 17-5368, 2017 WL 5664922, at *4

(6th Cir. Oct. 27, 2017).               Porter contends that Defendant could

have     hired     agencies         to     cover      the     overnight        on-call

responsibilities, as other departments within the hospital did.

But the business decisions supporting the use of agencies in those

departments      and   not   the    Radiology       Department      is   outside   the

province of this Court.         See Kallail, 691 F.3d at 931 (concluding

that the fact that another call center did not use rotating shifts

did not mean that it was not an essential function for the call

center at issue).

       The fact that Defendant accommodated Porter for a year before

her termination does not change this analysis.                      See Laurin, 150

F.3d at 61 (recognizing that “[a]n employer does not concede that

                                           28
 
a job function is ‘non-essential’ simply by voluntarily assuming

the limited burden associated with a temporary accommodation, nor

thereby acknowledge that the burden associated with a permanent

accommodation would not be unduly onerous.”); Phelps, 251 F.3d at

26 (concluding that evidence that adjustments could be made so

that an employee could avoid a particular task was simply evidence

that the job could be restructured, not that the function was non-

essential).

       Therefore, Porter’s only proposed reasonable accommodation is

per se unreasonable because it shifts the essential function of

her job to someone else.     Moreover, she never actually proposed

the other accommodations identified in her brief, but even if she

had, they are also unreasonable because an employer is not required

to hire someone to perform the essential functions of an employee’s

job.   Therefore, Porter never proposed a reasonable accommodation,

and her ADA claim fails.

            3.   Interactive Process

       Porter also contends that Defendant failed to participate in

the interactive process mandated by the ADA.   However, under Sixth

Circuit law, “failure to engage in the interactive process is not

an independent violation of the ADA.”    Keith, 793 F.3d at 929.   In

fact, a defendant’s failure to participate in the interactive

process is “only actionable if a qualified employee establishes a

prima facie showing that she proposed a reasonable accommodation.”

                                 29
 
Vaughn v. Parkwest Med. Ctr., 716 F. App’x 428, 434 (6th Cir.

2017).

     The employee has the burden to initiate the interactive

process and does so by requesting an accommodation.               Id.    Once the

request is made, the employer is obliged to make a good faith

effort to determine the appropriate accommodation.                      Id.   “An

employer has sufficiently acted in good faith when it readily meets

with the employee, discusses any reasonable accommodations, and

suggests other possible positions for the plaintiff.”              Jakubowski,

627 F.3d at 203.      But the employer is not required to suggest

counter accommodations.     Id.

     Here,   Defendant   sufficiently        engaged   in   the    interactive

process as mandated by the ADA, and even if it did not, its failure

is not actionable because Porter never proposed a reasonable

accommodation.   Defendant satisfied its burden because it met with

Porter,   explained   the   ADA    to    her,   considered   her        requested

accommodation, and, after concluding it was not a reasonable

accommodation, provided Porter access to a job portal which she

could use to apply for other jobs.           Although Defendant never met

with Porter after her initial accommodation request, it did work

with her to find another job by providing her access to the job

portal and making calls to potential supervisors and requesting

they consider Porter’s resume.          These actions satisfy Defendant’s

obligations under the ADA.        See Jakubowski, 627 F.3d at 203.

                                        30
 
              Accordingly,                              Defendant       did    not   fail   to   engage   in   the

interactive process and, even if it did, such a violation is not

actionable                            because                  Porter    never       proposed    a    reasonable

accommodation.

              B.             Porter’s FMLA Claim

              Under the FMLA, an employee is entitled to twelve weeks of

leave for various reasons, including because of a serious health

condition.                        See 29 U.S.C. § 2612(a)(1)(D).                        A plaintiff can pursue

an FMLA claim under two theories:                                              an entitlement or interference

theory, which prohibits an employer from interfering with an

employee’s use of FMLA leave, and a retaliation or discrimination

theory, which prohibits an employer from retaliating against an

employee for her use of leave.                                                29 U.S.C. § 2615(a)(1) and (2).

In this case, Porter alleges claims under both theories.

              Under Sixth Circuit law, an employer does not violate the

FMLA if it terminates an employee who will be unable to return to

work at the end of the FMLA leave period, even if the termination

occurs before the end of the period.10                                               See Edgar v. JAC Prods.,


                                                            
10This rule can apply under either an interference or
retaliation claim. The Sixth Circuit explained (as relevant
here):

              (1) [I]n entitlement cases, [the employee’s inability
              to return to work at the conclusion of the FMLA
              period] provide[s] a defense to liability, regardless
              of whether the medical evidence revealing the
              employee's inability to return to work is available
              before or after the termination decision; (2) in
                                                                         31
 
Inc., 443 F.3d 501, 507, 513-14 (6th Cir. 2006). The FMLA protects

the right to restoration to work.                                        But if an employee remains

“unable to perform an essential function of the position . . .

[she has] no right to restoration” to the position under the FMLA.

Verhoff v. Time Warner Cable, Inc., 299 F. App’x 488, 496 (6th

Cir. 2008); 29 C.F.R. § 825.214(b) (providing that employees who

remain “unable to perform an essential function of the position

because of a physical or mental condition ... [have] no right to

restoration to another position under the FMLA.”).

              Porter could not perform an essential function of the job.

Thus, Defendant was not required to continue her employment, and

her termination did not interfere with her FMLA use because she

was not entitled to the leave.                                        Verhoff, 299 F. App’x at 496;

Edgar, 443 F.3d at 507.                                        Similarly, Defendant’s decision to

terminate Porter’s employment was not retaliatory, because it

terminated her for being unable to perform an essential function

of her job, not for her use of FMLA leave.



                                                            
              retaliation cases where the medical information known
              to the employer prior to the termination decision
              shows that the employee could not return within 12
              weeks, [this] can be invoked by employers as a
              legitimate, nondiscriminatory reason for discharging
              the employee, i.e., to rebut the employee's prima
              facie case of discrimination; . . . .

See Edgar v. JAC Prods., Inc., 443 F.3d 501, 513-14 (6th
Cir. 2006).

                                                                 32
 
     Porter’s reliance on Verhoff is misplaced.         There, the Sixth

Circuit concluded that working more than full-time could not be an

essential part of one’s job under the FMLA.         Verhoff, 299 F. App’x

at 497.     Porter was not working full time, and so the issue here

is not whether she was required to work too many hours, but rather

whether she could accept the overnight on-call responsibility.

Accordingly, Verhoff is inapposite.

     Furthermore,     Porter’s      FMLA   leave,    although    labelled

intermittent leave, would actually have been a permanent schedule

change, which is not required under the FMLA.             See Wiseman v.

Vanderbilt Univ., No. 3:04-0946, 2005 WL 3055661, at *9 (M.D. Tenn.

Nov. 14, 2005) (recognizing that, although the FMLA permits a

reduced schedule or intermittent leave, it does not provide for a

permanent schedule change).

     Porter misstates the record in attempting to avoid this

conclusion.    She did not seek to invoke FMLA leave only in those

instances (1) when she had an overnight on-call responsibility and

(2) she had a flare-up and (3) she was actually called into the

hospital.     Instead, she informed Defendant she could not never

accept the overnight on-call responsibility.          This is a schedule

change, which is not required under the FMLA.          See Wiseman, 2005

WL 3055661, at *9.

     Therefore,    Defendant   is   entitled   to   summary   judgment   on

Porter’s FMLA claims.

                                    33
 
     C.   Porter’s Race Discrimination Claim

     Porter’s race discrimination claim is similarly flawed.      To

establish a prima facie, Porter must show that: (1) she was a

member of a protected class, (2) suffered an adverse employment

action, (3) was qualified for the position, and (4) that she was

replaced by a person outside of her protected class.    Guy v. Spader

Freight Servs., No. 17-3028, 2017 WL 6939377, at *3 (6th Cir. Oct.

18, 2017).   If she satisfies this burden, Defendant must provide

a legitimate, non-discriminatory reason for the adverse employment

action, after which the burden shifts back to Porter to show that

the proffered reason is pretext.     See id.   “If an employer has an

honest belief in the nondiscriminatory basis upon which it has

made its employment decision, then the employee will not be able

to establish pretext.” Block v. Meharry Med. Coll., No. 17-5484,

2018 WL 501392, at *5 (6th Cir. Jan. 22, 2018) (internal quotations

and citations omitted).

     For the reasons discussed above, Porter was not qualified for

her job, and so she cannot prove a prima facie case.      She argues

that she was discriminated against because Patten terminated her

when she could not accept the overnight on-call responsibility but

allowed Caucasian employees to give up their shifts and assisted

them in finding coverage those shifts.    This argument cherry-picks

the facts and continues to ignore the crucial distinction: Porter

could not be responsible for any on-call shifts.     Moreover, Porter

                                34
 
has failed to establish any specific instances of discrimination

based on race.            She offers only vague allegations, which are

insufficient to support a race discrimination claim.

      Even if she could establish the prima facie case, Defendant

has   offered   a    legitimate,    non-discriminatory   reason   for   her

termination:        her     inability   to   accept   overnight   on-call

responsibility.           Even if this were not an essential function,

defendant honestly believed it to be, as shown through Patten’s

testimony, and so Porter cannot prove pretext.            Block, 2018 WL

501392, at *5.       Indeed, Porter does not even argue pretext in her

brief.

      Therefore, Defendant is entitled to summary judgment on this

claim as well.



      Therefore, having reviewed this matter, and the Court being

advised,

      IT IS ORDERED that defendant’s motion for summary judgment

(Doc. 15) be, and is hereby, GRANTED.          A separate judgment shall

enter concurrently herewith.




                                        35
 
    This 2nd day of November, 2018.




                              36
 
